         Case 1:20-cv-01293-JPC Document 255 Filed 04/16/21 Page 1 of 2




 BERNSTEIN LITOWITZ BERGER                          KESSLER TOPAZ MELTZER & CHECK, LLP
  & GROSSMANN LLP                                   280 KING OF PRUSSIA ROAD
 1251 AVENUE OF THE AMERICAS                        RADNOR, PA 19087
 44TH FLOOR                                         TEL. (610) 667-7706
 NEW YORK, NY 10020
 TEL. (212) 554-1400




                                              April 16, 2021


Via ECF

Hon. John P. Cronan
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 1320
New York, NY 10007-1312


       Re:     In re Luckin Coffee Inc. Sec. Litig., No. 1:20-cv-01293-JPC-JLC (S.D.N.Y.)


Dear Judge Cronan:

       We are co-lead counsel for Lead Plaintiffs Sjunde AP-Fonden and Louisiana Sheriffs’
Pension & Relief Fund (together “Lead Plaintiffs”) in the above-referenced case. We write
pursuant to Section 2.B of Your Honor’s Individual Practices to request leave to file a sur-reply to
the Reply Memorandum of Law in Support of Underwriter Defendants’ Motion to Dismiss the
Consolidated Class Action Complaint (the “Reply Brief”). (ECF No. 253). We have consulted
with counsel for the Underwriter Defendants and they do not oppose our request.

       The basis for our request is to address new information that the Underwriter Defendants
submitted for the first time with their Reply Brief, namely, certain screenshots taken from
Bloomberg and a table derived from those screenshots. (ECF No. 254-01-2). Because the
Underwriter Defendants do not oppose our request, we do not believe any additional briefing on
the request is necessary. Accordingly, attached to this letter is the proposed sur-reply that we are
requesting permission to file.

       We thank the Court for its attention to this matter.
        Case 1:20-cv-01293-JPC Document 255 Filed 04/16/21 Page 2 of 2

Hon. John P. Cronan
April 16, 2021
Page 2

                                       Respectfully submitted,


   /s/ Salvatore J. Graziano                             /s/ Sharan Nirmul
               Salvatore J. Graziano                                Sharan Nirmul

                  Co-Lead Counsel for Lead Plaintiffs and the Putative Class

cc: All Counsel of Record (via ECF)
